Citation Nr: 0217058	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  96-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1. The propriety of an initial rating for patello-femoral 
syndrome of the left knee, currently evaluated as 10 
percent disabling.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1991 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York, (RO), which granted service connection 
for patello femoral syndrome of the left knee, 
noncompensably rated, and denied a claim of entitlement to 
service connection for bilateral hearing loss.  The case 
file was transferred to the New Jersey regional office in 
August 1998.

By rating decision of March 1995, the RO increased the 
rating for the knee disability to 10 percent.  However, 
inasmuch as a higher evaluation is available for the 
musculoskeletal disability, and the veteran is presumed to 
seek the maximum available benefit, the appeal continues.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the veteran 
has disagreed with the initial rating assigned, the Board 
has recharacterized the issue as involving the propriety of 
the assignment of the initial evaluation for left knee 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When first before the Board in July 1997, the case was 
remanded for further development.  Additional medical 
evidence has been received and a supplemental statement of 
the case has been issued.  The claim for service connection 
for tinnitus raised by the veteran and referred in the prior 
remand, is again referred to the RO for appropriate action.

The veteran testified before a hearing officer at the RO in 
March 1996.  A copy of the transcript of that hearing is of 
record.





FINDINGS OF FACT

1. All identified relevant evidence necessary for the 
disposition of the appeal has been obtained.

2. The veteran failed to complete VA knee examination in 
August 1998, and to report for VA examinations scheduled 
for August 1998, April 1999, and September 2001, 
determined by the Board as necessary for proper 
adjudication of his claims.

3. The left knee disability is manifested by subjective 
complaints of pain and instability, and is productive of 
no more than slight impairment, instability or recurrent 
subluxation.

4. Left ear hearing loss began in service, and was 
demonstrated shortly after service; right ear hearing loss 
disability was first demonstrated more than 3 years after 
service.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating greater than 10 
percent for the service-connected left knee disability, 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991& Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.1, 
4.2, 4.7, 4.71a including Diagnostic Code 5257 (2002).

2. Right ear hearing loss was not incurred in active service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303, 3.309, 3.655, 3.385 (2002).

3. Left ear hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the rating decisions, statement of the case, and 
supplemental statements of the case, as well as other 
notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and the basis for 
denial of the claim.  In a specific VCAA letter dated in 
August 2001, the veteran was notified of what he could do to 
assist with his claim for service connection for bilateral 
hearing loss, and what evidence he needed to substantiate 
his claim.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  An October 2002 supplemental statement of the case 
informed him what evidence was needed to qualify for a 
higher rating for the left knee disability, and for service 
connection for bilateral hearing loss.  The veteran was 
afforded a personal hearing before a hearing officer at the 
RO, and he and his representative have also been given ample 
opportunity to submit additional evidence and written 
argument

VA examinations were scheduled for evaluation of his 
disabilities, as required by the Board's July 1997 remand.  
Under the circumstances, the Board finds there has been 
substantial compliance with the remand, and that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Factual Background

The service medical records reveal that the veteran's 
military specialty was Mortarman, and he was medically 
separated from service due to a left knee injury.  The 
service medical records are negative for bilateral hearing 
loss.

A September 1992 Medical Board Report shows that the veteran 
walked with a slightly antalgic gait favoring the left knee.  
There was no effusion, and range of motion was 0-130 degrees 
bilaterally.  There was mild crepitus, patellar compression 
was positive, and patellar apprehension negative.  Both 
knees were stable with valgus and varus stress.  Anterior 
drawer, Lachman, and pivot shift tests of the left knee were 
negative, and there was mild lateral joint line tenderness 
and no medial joint line tenderness.  Neurovascular areas of 
the left lower extremity were intact.  X-rays were normal.  
The veteran reported he was unable to stand longer than 25 
minutes without considerable knee pain, run greater than 
one-half mile, walk greater than one mile, squat, 
participate in physical training or athletic events 
secondary to left knee pain.

Upon discharge in January 1993, the veteran filed claims for 
service connection for left knee disability and hearing 
loss.  March 1993 VA ear examination noted normal findings 
of the auricle, external canal, tympanic membrane, tympanum, 
mastoid, and no active ear disease was present.  No 
infectious disease of the middle or inner ear was noted, and 
ear disease was not found to affect any function other than 
hearing such as balance, or to be associated with any upper 
respiratory disease.  Diagnosis was hearing loss as in 
audiogram results.

The audiogram results revealed puretone thresholds with an 
average of 10 decibels in the right ear, and 16 decibels in 
the left ear.  A puretone threshold of 25 decibels in the 
left ear at 4000 Hz was noted.  Speech recognition scores, 
Maryland CNC word list, in the right and left ears were 96 
percent.  The examiner concluded that hearing in the left 
ear was within normal limits at 250 Hz through 3 Hz; then 
there was mild loss at 4 kHz (25dB); returning to within 
normal limits at 6 kHz and 8 kHz.  Hearing in the right ear 
was noted as within normal limits, with 96 percent word 
recognition score noted within normal limits.  The examiner 
recommended annual monitoring of the left ear at the 4 kHz 
notch, and ear protection.

March 1993 VA knee examination showed complaints of left 
knee locking and buckling, with no swelling or deformity 
noted.  There was no medial or lateral instability, no 
anterior or posterior instability, no pain on rotation, and 
no tenderness over medial or lateral joint lines.  
Tenderness was present over the distal attachment.  Normal 
contours were noted, with the patella freely movable.  There 
was difficulty squatting which caused pain in the left knee.  
There was no thigh muscle atrophy.  Range of motion revealed 
flexion to 140 degrees, and extension to 0 degrees.  X-rays 
were normal.  Diagnosis was "no objective clinical 
findings."  

In a December 1994 rating decision, the RO granted service 
connection for left knee disability, noncompensably rated 
under Code 5257, and denied service connection for bilateral 
hearing loss.

On VA knee examination in March 1995, the examiner noted a 
medical history of patello-femoral syndrome and possible 
tear of the lateral meniscus.  The veteran complained of 
inability to stand very long, 25 minutes at most; that he 
was unable to run or squat, and had pain on palpation over 
the lateral meniscus.  There was pain and crepitation on 
compression over the patella and patella tendon.  No 
swelling or deformity were noted.  There was a slight 
increase in angle of quad-patella ligament.  There was no 
false motion or shortening, and intra-articular involvement 
was negative.  X-rays of the left knee were negative.  
Diagnosis was patella femoral syndrome of the left knee with 
probable tear lateral meniscus.

In an August 1995 VA Form 21-4138 statement in support of 
claim, the veteran asserted hearing loss of the left ear, 
and stated that during active duty in infantry, he was 
exposed to constant loud noise of weapons.  

At a March 1996 hearing before a hearing officer at the RO, 
the veteran testified to the effect that he was a Mortarman 
in service and fired mortars on a daily basis five days a 
week; that he was given ear protection but advised not to 
use it for safety reasons since in case of a misfired weapon 
he would not be able to hear to evacuate the area; that 
beginning in 1992 he had a ringing noise in his left ear, 
which worsened over time.  He also reported working post 
service as a teacher of second and third graders, and being 
unable to hear during class.

Testimony included a knee injury in service, and use of a 
brace to alleviate the pain, but not to 100 percent.  He 
reported pulsing annoying knee pain in cold weather not 
alleviated by prescribed medication, problems going up and 
down stairs, buckling of his knee; swelling at the end of 
the day; tenderness, and pain, especially on standing for 
long periods of time.

Private outpatient treatment notes from Mt. Sinai Hospital 
from November 1991 to 1996 show complaints and treatment of 
left knee pain with Motrin, and treatment for unrelated 
conditions.  VA outpatient treatment notes from August 1995 
to March 1996 show complaints of ringing noise in left ear 
for the previous three years, intermittently, exacerbated by 
loud noise.  Impression of subjective tinnitus was noted.

On April 1996 VA left knee examination, the veteran 
complained of pain in the knee, buckling, grinding and 
problems with motion.  Objective findings showed pain on 
palpation over the lateral meniscus, with grinding when the 
patella is compressed against the femoral condyles, no 
swelling or deformity, and no other impairment of the knee.  
Range of motion was flexion 110 degrees, extension 0 
degrees.  Diagnosis was chondromalacia patella; probable 
internal derangement, i.e. tear of the lateral meniscus.  X-
rays of the knee were negative for bony pathology, showing 
no fracture, dislocation, or bone destruction.  Soft tissue 
swelling above the patella was noted, consistent with fluid 
in the suprapatellar bursa.

On VA audiological examination in April 1996, results were 
as follows:





HERTZ




AVG
500
1000
2000
3000
4000
6000
RIGHT
22
15
15
25
25
25
25
LEFT
20
15
10
20
25
25
80

Right ear speech recognition ability was 92 percent.  Left 
ear speech recognition was 90%.  An April 1996 ENT clinic 
evaluation report showed a history of hearing loss in the 
left ear for four years, with occasional poor discrimination 
and inability to hear sounds.  Tinnitus was noted as 
occasional, pulsatile, with no vertigo or discharge.  
Objective findings were effusion in the left ear with no 
other ear disease affecting any function other than hearing.  
Diagnosis was decreased hearing in the left ear, with 
intermittent pulsatile tinnitus and left ear effusion.

In a March 1996 rating decision, the Hearing Officer 
continued the 10 percent rating for left knee disability and 
denied service connection for hearing loss.  

On appeal in July 1997, the Board remanded for additional VA 
examinations to evaluate the conditions.  Subsequently, on 
July 29, 1997, the RO ordered Audio/hearing loss and joints 
examinations.  In an August 4, 1997 letter to the veteran, 
the RO specifically stated "[I]t is important that you 
report for this examination so that your claim for benefits 
may be evaluated based on the most current and complete 
information available.  If you fail to report for this 
examination a decision will be made on your claim based on 
the available evidence of record which may not be in your 
best interest.  If you know you will be unable to report for 
the examination, please advise the hospital as soon as 
possible so that they can schedule you for another 
appointment."  The RO noted that the veteran canceled the 
examinations as he was going out of the country, and would 
call the RO upon his return.

In July 1998, the veteran's representative issued a 
memorandum to the RO, Remand Division, requesting 
reactivation of the veteran's file for follow-up 
examinations.  In July 1998, the RO again requested joints 
and audio-hearing examinations.  

In August 1998, the veteran underwent left knee examination 
with review of the claims file noted by the examiner.  
Medical history was noted as status post injury to the left 
knee in service, with residual locking and occasional 
instability; physical therapy in the past without 
significant improvement; worse with lateral movement and 
increased activity; and cannot perform hard physical labor 
anymore.

Physical examination revealed range of motion of 0 to 115 
degrees, with pain at extremes of hyperflexion, and at 
flexion beyond 100 degrees.  Lachman's and anterior drawer 
tests were noted as 1-2+.  Gait was slightly antalgic, with 
no significant abnormality.  There was no varus/valgus 
laxity.  Lateral joint line tenderness was noted with 
positive McMurray's sign, and x-rays were negative.  
Diagnosis was rule out left knee lateral meniscal anterior 
cruciate ligament (ACL) tear.  The examiner noted that the 
veteran refused to return for the MRI test, and no opinion 
could be provided without tests and further evaluation.  The 
examiner noted that the evaluation should be completed in 
New Jersey VAMC as requested by the patient.

In August 1998 correspondence to the veteran, the RO noted 
his failure to report for the audiology and ENT examinations 
scheduled for August 1998.  He was asked to call for re-
scheduling.  A May 1999 VA note of record indicates that 
audio, ear disease, and joints examinations scheduled at 
East Orange VAMC in April 1999 were canceled for failure to 
report, and the veteran's mother had indicated he was in 
Puerto Rico for a few months and would contact the VARO when 
he returned.

In a July 1999 letter to the veteran, the RO noted his 
failure to report for scheduled VA examinations in April 
1999, and requested return of enclosed VA Form 21-4138, 
statement, advising whether VA examinations could be 
rescheduled.  The letter also stated, "in the event no 
examination is conducted, it may not be possible for us to 
reach a favorable decision on your claim."  There is no 
indication of a response in the file.  In August 2001, the 
RO again rescheduled joints, ear disease, and audiological 
VA examinations.  A VA note dated in April 2002 documents 
that the veteran failed to report in September 2001 for the 
scheduled examinations.

Analysis

Preliminarily, the Board notes that copies of all 
correspondence and rating determinations, statement of the 
case and supplemental statements of the case, were mailed by 
the RO to the veteran and to his accredited representative, 
at addresses provided by the veteran.  They were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the 
VA)).


Increased rating for left knee disability

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination 
include periods of hospital observation when required by VA. 
38 C.F.R. § 3.655(a).  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied. See 38 C.F.R. § 
3.655(b).

The veteran failed to complete his August 1998 VA knee 
examination, failed to report for any subsequent VA 
examination, and has offered no good cause for his most 
recent failure to report for examinations scheduled in 
September 2001.  However, he did report and partially 
complete the post-remand August 1998 knee examination.  Thus 
in order to ensure every due process protection is extended 
to the veteran, the Board will adjudicate his claim for a 
higher initial rating based on the evidence of record.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluations will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Additionally, in the case of an initial rating, such as in 
this case, separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule).  A 10 percent rating is assigned for 
slight recurrent subluxation or lateral instability (Code 
5257), symptomatic state after removal of semi-lunar 
cartilage (Code 5259), leg flexion limited to 45 degrees 
(Code 5260), leg extension limited to 10 degrees (Code 
5261), impairment of the tibia or fibula, by either nonunion 
or malunion, with slight knee disability (Code 5262) or genu 
recurvatum (Code 5263).  

A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability (Code 5257), dislocated 
semilunar cartilage with frequent episodes of "locking" 
pain, and effusion into the joint (Code 5258), leg flexion 
limited to 30 degrees (Code 5260), leg extension limited to 
15 degrees (Code 5261) or impairment of the tibia or fibula, 
by either nonunion or malunion, with moderate knee 
disability (Code 5262).  

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Code 5256), severe recurrent subluxation or lateral 
instability (Code 5257), leg flexion limited to 15 degrees 
(Code 5260), leg extension limited to 20 degrees (Code 
5261), or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Code 
5262).  A 40 percent rating is warranted for ankylosis of 
the knee with unfavorable angle in flexion between 10 and 20 
degrees (Code 5256), leg extension limited to 30 degrees, or 
impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Code 5262).  

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 
C.F.R. § 4.40.

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if 
the weight of the evidence is against his claim(s), the 
claim(s) must be denied.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate I.

Review of the evidence shows that in the most recent August 
1998 VA examination, anterior Drawer, Lachman and McMurray's 
tests were all positive.  There was no varus/valgus laxity 
but there were subjective complaints of pain and 
instability, and only being able to walk a mile or to stand 
for no more than 25 minutes without pain.  The Board finds 
that the overall evidence with consideration of the 
veteran's subjective complaints are reflective of no greater 
than a 10 percent rating under Code 5257, for slight 
impairment.  A higher rating is unwarranted.  There is no 
evidence showing impairment such as flexion limited to 30 
degrees or extension limited to 10 degrees, for a 20 percent 
rating under Codes 5260 and 5261.  There is no ankylosis, 
impairment of tibia or fibula, or other evidence of moderate 
impairment to warrant higher evaluation under the above 
diagnostic codes.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual, with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Service Connection for Bilateral Hearing Loss 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  Since the veteran failed to report to 
all post-remand ear examinations, the above provision is 
applicable.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when the 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  By some medical 
authorities, decibel thresholds of 0 to 20 represent normal 
hearing and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence shows that the veteran currently has hearing 
loss that meets the criteria of 38 C.F.R. § 3.385, and he 
may be granted service connection if the hearing loss can be 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992). 

The veteran's service medical records contain no evidence of 
hearing loss, and his separation examination audiogram is 
not in the record.  However, shortly after separation, March 
1993 audiogram formed the basis of a VA examiner's diagnosis 
of mild left ear hearing loss at the 4,000 Hz level.  His 
claim was filed less than 3 weeks after separation.  Hearing 
in the right ear was noted as within normal limits.

Statements and testimony from the veteran are to the effect 
that his left ear hearing loss was discovered on separation 
examination, and is due to the exposure to the loud noises 
of guns in service.  This lay evidence is corroborated by 
service medical records that show the veteran was a 
Mortarman in service.  Although the examiner did not 
expressly link the hearing loss to service, after 
consideration of all the evidence in this case, the Board 
finds that the veteran's claims are credible, and that the 
evidence is in equipoise as to whether or not the veteran's 
left ear hearing loss began in service.  With application of 
the benefit of the doubt doctrine, the veteran prevails with 
regard to his claim for service connection for left ear 
hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds no evidence in the record favoring service 
connection for right ear hearing loss.  There is no medical 
diagnosis of right ear hearing loss of record.  Notably, in 
his August 1995 VA Form 21-4138, the veteran asserted in 
service hearing loss in the left ear only.  Significantly, 
the right ear is noted as normal in the post separation 
March 1993 VA examination, in which mild left ear hearing 
loss was identified.  The preponderance of the evidence is 
against the claim.



ORDER

An initial evaluation greater than 10 percent for left knee 
disability is denied.

Entitlement to service connection for right hear hearing 
loss is denied.

Entitlement to service connection for left ear hearing loss 
is granted.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

